Citation Nr: 0710942	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-12 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from February 
1973 to October 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA's duty to assist a veteran to reopen a claim requires VA 
to notify a claimant of the information and evidence 
necessary both to reopen the claim and to establish 
entitlement to the underlying benefit sought.  The notice 
letter must describe what evidence would be necessary to 
substantiate the element required to establish service 
connection that was found insufficient in the previous 
denial.  In this case, while VA letters dated in February 
2002 and March 2004 told the veteran that he had to submit 
new and material evidence, neither letter described to him 
what element of evidence was found insufficient in the 
previous denial and what evidence would be necessary to 
substantiate that element.  

This is particularly problematic in this case.  As to the 
heart disorder, the service medical records show various 
heart abnormalities, although it is not clear if they 
represent a disease process or natural variants.  On the VA 
examination, about 32 days after the veteran retired from 
active service, the examiner heard a mitral systolic murmur 
with a mitral click and diagnosed a mitral valve prolapse.  
There is some medical thinking that a mitral valve prolapse 
is a congenital or developmental disorder.  While service 
connection cannot be granted for a congenital or 
developmental condition, service connection can be granted 
for any additional disability acquired in service.  See Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  At any rate, there is 
a cardiovascular diagnosis by a VA physician shortly after 
service, even though the December 1994 rating decision 
asserted that a cardiovascular condition was not found on the 
VA examination.  

The back disorder is also problematic.  In his November 1994 
claim and on the December 1994 VA examination the veteran 
reported a back injury in service.  A lay witness is 
considered competent to present evidence of an injury.  
38 C.F.R. § 3.159(a) (2006).  The December 1994 VA 
examination was approximately 32 days after service, so there 
is a continuity of symptomatology.  The examiner in December 
1994 found spasm of the back muscles and limitation of back 
motion and diagnosed status post back injury with lumbar disc 
disease.  This diagnosis connects current findings to the 
injury in service.  The Board is not clear as to what more is 
needed to substantiate the claim.  

Against this background, the agency or original jurisdiction 
(AOJ) needs to notify the veteran with specificity, just what 
elements were previously lacking and what he must now submit 
to reopen the claim.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
notice letter telling him what evidence 
would be necessary to substantiate his 
claims.  Particularly, the notice 
letter must describe what evidence 
would be necessary to substantiate the 
element required to establish service 
connection that was found insufficient 
in the previous denial.  This must be 
done for both issues.  

2.  Thereafter, readjudicate the issues 
on appeal.  If the determination 
remains unfavorable to the veteran, he 
and his representative should be 
furnished a supplemental statement of 
the case which addresses all evidence 
associated with the claims file since 
the last statement of the case.  The 
veteran and his representative should 
be afforded the applicable time period 
in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



